Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The amendment file on May 03, 2022 has been received and made of record. In response to Non-Final Office Action mailed on February 16, 2022, applicants amended independent claims 1, and 7. Dependent claims 2, 4-6, and 8-17 are maintained. Applicants cancelled dependent claim 3 after the Non-Final Office Action. Claims 18-23 have been added as new dependent claims. Therefore, claims 1, 2, and 4-23 are pending for consideration.

Response to Arguments
3. Applicants’ arguments in "Remarks", filed on May 03, 2022 with respect to independent claim 1, and 7 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on March 10, 2022, and April 21, 2022 were filed before the mailing date of the claim amendment on May 03, 2022.  All the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations cited in claim 20, the temporary support, the second transparent transfer layer, the third transparent transfer layer and the first transparent transfer layer have already been recited in independent claim 1. There is no further limitations are recited in claim 20. Therefore, claim 20 has been rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.  Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 7-9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OOKAWA et al.(US 2015/0268771 A1)(herein after OOKAWA).
Regarding 7, OOKAWA teaches a touch sensor(electroconductive film and touch panel sensor, Para-3) comprising:
a substrate(light transmissive base material 20, fig.12) that has a base material(Para-68) and a patterned first electrode (patterned electroconductive layer 12 or 41, figs.1,11,&12, Para-58, 172);
a patterned second electrode(patterned electroconductive layer 41 or 12, figs.1,11&12, Para-58, 172);

a second transparent layer(hard coat layer 24, fig.12) that is disposed between the first electrode(12 or 41) and the second electrode(41 or 12) and has a thickness of 0.5 µm or more and less than 25 µm(Para-88);

a first transparent layer(high refractive index layer 25, fig.1,&12) that is disposed between the first electrode(12) and the second transparent layer(hard coat layer 24, figs.1&12) and has a refractive index(1.55 or more and 1.75 or less, Para-111) higher than a refractive index(1.45 or more and 1.60 or less) of the second transparent layer(hard coat layer 24); and
 
a third transparent layer(easily adhesive layers 23, figs.1&12) that is disposed between the second electrode(41) and the second transparent layer(hard coat layer 24) and has a refractive index(1.6, Para-82) higher than a refractive index (1.45 or more and 1.60 or less) of the second transparent layer (hard coat layer 24)(examiner interprets lower limit of refractive index 1.45 as the refractive index of the second transparent layer, hard coat layer 24),

wherein the second transparent layer(hard coat layer 24) is cured(Para 107-109) substance of a composition including an alkali-soluble resin(Para 89-90), a polymerizable monomer(Para 91-94), and a photopolymerization initiator(Para-107).

Regarding claim 8, OOKAWA teaches the touch sensor according to claim 7, wherein a thickness of the second transparent transfer layer(hard coat layer 24) is 0.5 µm or more(Para-88), and a thickness of each of the first transparent transfer layer(easily adhesive layer 23) and the third transparent transfer layer(high refractive index layer 25)is 0.3 µm or less (Para-84, 112).

Regarding claim 9, OOKAWA teaches the touch sensor according to claim 7, wherein a refractive index of each of the first transparent layer(easily adhesive layer 23) and the third transparent layer(high refractive index layer 25) is 1.6 or more(Para-82, 111). 

Regarding claim 17, OOKAWA teaches an image display device (Para-148) comprising the touch sensor according to claim 7(see the rejection of claim 7).

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1, 2, 4-6, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MASAYUKI et al.(JP 2015-055811 A) (herein after MASAYUKI) in view of OOKAWA et al.(US 2015/0268771 A1) (herein after OOKAWA).

Regarding claim 1, MASAYUKI teaches a transfer material (wavelength-selective reflective film 2) comprising:
 
a temporary support(supporting film 4)(releasability support);

a second transparent transfer layer(low refractive index layer L1);
    
    PNG
    media_image1.png
    89
    240
    media_image1.png
    Greyscale

Fig.5

a third transparent transfer layer(high refractive index layer TH1) that is disposed on one surface of the second transparent transfer layer(lower surface of L1) between the temporary support(supporting film 4) and the second transparent transfer layer(L1) and has a refractive index higher(TH1 1.74-1.79, Table 6) than a refractive index of the second transparent transfer layer(L1 1.31-1.36, Table 6); and
 
a first transparent transfer layer(high refractive index layer TH2) that is disposed on the other surface(upper surface of L1) of the second transparent transfer layer(L1) and has a refractive index higher(TH2 1.74-1.79, Table 6) than the refractive index of the second transparent transfer layer(L1, 1.31-1.36, Table 6).

Nevertheless, MASAYUKI is not found to teach expressly the transfer material, wherein a thickness of the second transparent transfer layer is 0.5 µm or more, and less than 15 µm and a thickness of each of the first transparent transfer layer and the third transparent transfer layer is 0.3 µm or less.

However, OOKAWA teaches an electroconductive film and touch panel sensor(Para-3), wherein a thickness of the second transparent transfer layer(hard coat layer 24, fig.12) is 0.5 µm or more, and less than 15 µm(Para-88) and a thickness of each of the first transparent transfer layer(high refractive index layer 25, fig.1,&12) and the third transparent transfer layer(easily adhesive layers 23, figs.1&12) is 0.3 µm or less (Para-84, 112).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified MASAYUKI with the teaching of OOKAWA to include the feature in order to provide an electroconductive film, and a touch panel sensor that can suppress variation range of hue, when viewed at various angles.

Regarding claim 2, MASAYUKI as modified by OOKAWA teaches the transfer material according to claim 1, wherein the temporary support(supporting film 4) is in contact with the third transparent transfer layer(high refractive index layer TH1, fig.5, MASAYUKI).
Regarding claim 4, MASAYUKI as modified by OOKAWA teaches the transfer material according to claim 1, wherein a refractive index of each of the first transparent transfer layer(high refractive index layer TH2) and the third transparent transfer layer(high refractive index layer TH1) is 1.6 or more(1.74-1.79, Table 6, MASAYUKI).

Regarding claim 5, MASAYUKI as modified by OOKAWA teaches the transfer material according to claim 1, wherein the first transparent transfer layer(high refractive index layer TH2) and the third transparent transfer layer(high refractive index layer TH1) contain a metal oxide particle(Page-13, Line-44, MASAYUKI).

Regarding claim 6, MASAYUKI as modified by OOKAWA teaches the transfer material according to claim 1, the transfer material further comprising:
 
a fourth transparent transfer layer(TL2, fig.3, MASAYUKI) that is disposed on a side of the first transparent transfer layer(H, fig.3) opposite to the surface on which the second transparent transfer layer(L, fig.4) is disposed, and has a refractive index(1.31-1.36, Table 6) lower than the refractive index of the first transparent transfer layer(1.74-1.79, Table 6, MASAYUKI); and

a fifth transparent transfer layer(TL1, fig.4)that is disposed on a side of the third transparent transfer layer(H1, fig.3) opposite to the surface on which the second transparent transfer layer(L, fig.3) is disposed, and has a refractive index(1.31-1.36, Table 6) lower than the refractive index(1.74-1.79, Table 6, MASAYUKI) of the third transparent transfer layer.

Method claim of claim 15 has been analyzed with respect to the transfer film claim of claim 1 and a part of touch panel claim of claim 7. Therefore, claim 15 is rejected for the same reason as mentioned in the rejection of claim 1 and part of claim 7. MASAYUKI teaches a transfer material of multiple layers of having different refractive indexes as mapped in claim 1. On the other hand, OOKAWA teaches a method of forming a touch panel(claim 7) having first and second conductive patterns(12 or 41) and other layers(hard coat layers 24, 63; high refractive index layer 25, 64; easily adhesive layer 23, 62, figs.1,12&22) using multiple layers of having different refractive indexes with a base substrate(base material layer 11 or 21, transmissive base material 20, 59) of base material in Para 210-234. 

Method claim of claim 16 has been analyzed with respect to the transfer film claim of claim 6(taught by MASAYUKI) and touch panel claim of claim 11(taught by OOKAWA and MASAYUKI rejected below). Therefore, claim 16 is rejected for the same reason as mentioned in the rejection of claims 6 and 11.

Regarding claim 20, MASAYUKI as modified by OOKAWA teaches the transfer material according to claim 1, wherein the transfer material a temporary support(supporting film 4) (releasability support), the second transparent transfer layer(low refractive index layer L1), the third transparent transfer layer(high refractive index layer TH1), and the first transparent transfer layer(high refractive index layer TH2, MASAYUKI).

13.	Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA et al.(US 2015/0268771A1)in view of Wakabayashi et al.(US 2008/0138589 A1)(herein after Wakabayashi).

OOKAWA is not found to teach expressly the touch sensor according to claim 7, 

Claim 10: wherein the first transparent layer and the third transparent layer contain a metal oxide particle.
Claim 13: the touch sensor further comprising a sixth transparent layer that is disposed between the base material and the first electrode and has a refractive index which is higher than a refractive index of the base material and is lower than a refractive index of the first electrode.

Claim 14: the touch sensor further comprising a seventh transparent layer that is disposed on a side of the second electrode opposite to the side on which the second transparent layer is disposed, and has a refractive index lower than a refractive index of the second electrode.

However, Wakabayashi teaches a touch switch,
 
Claim 10: wherein the first transparent layer and the third transparent layer contain a metal oxide particle(Silicon-tin oxide, Para-21, 103).

Claim 13: the touch sensor further comprising a sixth transparent layer(undercoat layer 13 or 23) that is disposed between the base material(11 or 21) and the first electrode(12 or 22) and has a refractive index(1.7, Para-135) which is higher than a refractive index of the base material(1.52, Para-180) and is lower than a refractive index of the first electrode (1.95, Para-117).
Claim 14: the touch sensor further comprising a seventh transparent layer(undercoat layer 23a) that is disposed on a side of the second electrode(22) opposite to the side on which the second transparent layer(adhesive layer 15) is disposed, and has a refractive index(1.7, Para-135) lower than a refractive index of the second electrode(1.95, Para-117).

Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified OOKAWA with the teaching of Wakabayashi to include the feature in order to make the transparent conductive patterns more inconspicuous and improves visibility. 

14.	Claims 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA et al.(US 2015/0268771 A1) in view of MASAYUKI et al.(JP 2015-055811 A)(herein after MASAYUKI).

Regarding claim 11, OOKAWA is not found to teach expressly the touch sensor according to claim 7, the touch sensor further comprising: a fourth transparent layer that is disposed on a side of the first transparent layer opposite to the side on which the second transparent layer is disposed, and has a refractive index lower than the refractive index of the first transparent layer; and a fifth transparent layer that is disposed on a side of the third transparent layer opposite to the side on which the second transparent layer is disposed, and has a refractive index lower than the refractive index of the third transparent layer.

However, MASAYUKI teaches a wavelength-selective reflective film, the touch sensor further comprising:
 
a fourth transparent layer(TL2, fig.4) that is disposed on a side of the first transparent layer(H, fig.4) opposite to the surface on which the second transparent layer(L, fig.4) is disposed, and has a refractive index(1.31-1.36, Table 6) lower than the refractive index of the first transparent layer(1.74-1.79, Table 6); and
 
a fifth transparent layer(TL1, fig.4)that is disposed on a side of the third transparent layer(H1, fig.4) opposite to the surface on which the second transparent layer(L, fig.4) is disposed, and has a refractive index(1.31-1.36, Table 6) lower than the refractive index(1.74-1.79, Table 6) of the third transparent layer.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified OOKAWA with the teaching of MASAYUKI to include the feature in order to provide transfer film where high refractive index layer and the low-refractive-index layer could provide wavelength selective reflective film for transfer which can manufacture easily molding which consists of a multilayered structure laminated alternately.

Regarding claim 12, OOKAWA as modified by MASAYUKI teaches the touch sensor according to claim 11, wherein the first transparent layer, the second transparent layer, the third transparent layer, the fourth transparent layer, and the fifth transparent layer are transfer layers(abstract, MASAYUKI).

15.	Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MASAYUKI et al.(JP 2015-055811 A) in view of OOKAWA et al.(US 2015/0268771 A1) and further in view of TOYOOKA et al.(WO 2017/155003 A1, equivalent to US 2019/0004632 A1)(herein after TOYOOKA).

Regarding claim 18, MASAYUKI as modified by OOKAWA is not found to teach expressly the transfer material according to claim 1, wherein the second transparent transfer layer contains a carboxyl group-containing acrylic resin having an acid value of 60 mgKOH/g or more, a polymerizable monomer having an ethylenic unsaturated group, and a polymerization initiator.

However, TOYOOKA teaches a transfer material, wherein the second transparent transfer layer contains a carboxyl group-containing acrylic resin having an acid value of 60 mgKOH/g or more(Para-135/141), a polymerizable monomer(Para-148) having an ethylenic unsaturated group(Para-149), and a polymerization initiator(Para-167).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified MASAYUKI further with the teaching of TOYOOKA to include the feature in order to facilitate formation of patterns of a first transparent layer.

Regarding claim 19, MASAYUKI as modified by OOKAWA and TOYOOKA teaches the transfer material according to claim 18, wherein a content of the carboxyl group-containing acrylic resin is 10% by mass to 80% by mass with respect to a total mass of the second transparent transfer layer(Para-147, 149, TOYOOKA), and 
the polymerizable monomer includes a compound having two (meth)acryloyl groups and a compound having at least three (meth)acryloyl groups(Para-149, TOYOOKA).

16.	Claims 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA et al.(US 2015/0268771 A1) in view of TOYOOKA et al.(WO 2017/155003 A1, equivalent to US 2019/0004632 A1)(herein after TOYOOKA).

OOKAWA is not found to teach expressly the touch sensor according to claim 7, wherein 

Claim 21: the alkali-soluble resin is a carboxyl group-containing acrylic resin having an acid value of 60 mgKOH/g or more, and the polymerizable monomer includes a compound having two (meth)acryloyl groups and a compound having at least three (meth)acryloyl groups.

Claim 22: each of the first transparent layer and the third transparent layer is a layer by a curing reaction of a curable component including metal oxide particles and a polymerizable monomer.

	However, TOYOOKA teaches a transfer material, wherein 
	
Claim 21: the alkali-soluble resin is a carboxyl group-containing acrylic resin having an acid value of 60 mgKOH/g or more(Para-135, 141), and the polymerizable monomer(Para-148)  includes a compound having two (meth)acryloyl groups(Para-149)  and a compound having at least three (meth)acryloyl groups (Para 148-166).
Claim 22: each of the first transparent layer and the third transparent layer is a layer by a curing reaction of a curable component including metal oxide particles and a polymerizable monomer(Para-365, 366).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified OOKAWA with the teaching of TOYOOKA to include the feature in order to facilitate formation of patterns of a first transparent layer.

17.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over OOKAWA et al.(US 2015/0268771 A1) in view of Ikeda et al.(US 2009/0016209 A1)(herein after Ikeda).

Regarding claim 23, OOKAWA is not found to teach expressly the touch sensor according to claim 7, wherein the thickness of the second transparent layer is 8 µm or more and less than 25 µm(OOKAWA teaches the thickness of hard coat layer 24 is 1.0 µm or more and less than 7.00 µm, fig.12)Para-88);

However, Ikeda teaches a polyester film, wherein the thickness of the second transparent layer is 8 µm or more and less than 25 µm(Para-164: A hard coat layer having a thickness of from 1 to 15 µm may be laminated between the film layer and the anti-reflection layer). 
Please see MPEP §2144.05(I) and (II) which refers to case law that has held “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Ikeda discloses examples of material having thicknesses that fall within the disclosed range that purportedly obtains the claimed variation of 15 µm(which is within the range limit of 8 µm-25 µm.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified OOKAWA with the teaching of Ikeda to include the feature in order to exhibit a sufficient hardness.

Conclusion
18.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Nate

19. The Examiner cites particular figures, paragraphs, columns and
line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692